Citation Nr: 9929327	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
August 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was remanded by the Board in January 1999; 
it was returned to the Board in April 1999.

The Board initially notes that the veteran failed to attend a 
hearing before a traveling member of the Board scheduled for 
April 1999 pursuant to the Board's January 1999 remand.  The 
Board therefore construes the veteran's failure to appear as 
a withdrawal of his request for a hearing.  See 38 C.F.R. 
§ 20.704(d) (1998).

The Board notes that in a November 1998 statement the veteran 
expressed disagreement with June 1998 rating decisions which 
denied his claims for entitlement to service connection for 
chemicals in his blood related to exposure to Agent Orange 
and asbestos.  In several statements on file the veteran also 
raised the issue of entitlement to service connection for 
numbness of the fingers secondary to exposure to Agent 
Orange.  These issues are therefore referred to the RO for 
appropriate action.

The Board also notes that a March 1999 Report of Contact 
indicates that the veteran telephoned the RO to report a 
change in representation from the American Legion to a 
private attorney.  The record indicates that the veteran was 
thereafter provided with, but did not return, the appropriate 
form for designating a new representative.  The record also 
reflects that the RO attempted to contact the referenced 
attorney, but was informed by a member of his firm that the 
attorney in fact did not represent the veteran.  The American 
Legion thereafter presented written testimony on the 
veteran's behalf in August 1999. 

The Board notes that following transfer of the case to the 
Board in April 1999, additional evidence, consisting of a May 
1999 report of VA hospitalization, was received in June 1999.  
However, in light of the disposition of the instant appeal, 
the Board concludes that a remand for initial consideration 
of this evidence by the RO is not warranted.

The Board lastly notes that the issue of entitlement to 
special monthly compensation based on housebound status has 
been developed for appellate consideration but is rendered 
moot by the Board's decision on the veteran's claim for 
special monthly compensation based on the need for regular 
aid and attendance, since special monthly compensation based 
on the need for regular aid and attendance is payable at a 
higher rate than that based on housebound status.  
38 U.S.C.A. §§ 1114(l), (s) (West 1991 & Supp. 1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service-connected for psychiatric 
disability, rated as 100 percent disabling, and for low back 
disability, evaluated as 10 percent disabling.

3.  The veteran's service-connected psychiatric disability 
renders him so helpless as to be unable to care for himself. 


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114(l), 5107(b) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.350, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Special monthly compensation is warranted where a veteran, as 
a result of service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Service connection is currently in effect for psychiatric 
disability, rated as 100 percent disabling, and for low back 
disability, rated as 10 percent disabling.

On file are VA treatment reports for April 1993 to May 1999 
which document numerous and lengthy hospitalizations of the 
veteran secondary to psychiatric disability and substance 
abuse.  The hospital reports indicate that the veteran would 
present with hallucinations and delusions, that his mental 
status would improve following the administration of 
medications, and that he would once again require 
hospitalization shortly after discharge for psychotic 
symptoms associated with his failure to continue using 
medications.  On mental status examination the veteran 
generally presented as fairly neat in appearance, although he 
was sometimes described as unkempt and disheveled.  He denied 
any suicidal or homicidal ideation, but his insight and 
judgment were typically described as poor.  The veteran's 
Global Assessment of Functioning scores ranged from 30 to 65, 
and his physicians described him as competent while on 
medication, but incompetent when noncompliant.  While the 
veteran was usually cooperative during treatment, a May 1999 
hospital report indicates that he was discharged against 
medical advice after contending that he was not mentally ill.  
The hospital reports disclose that the veteran was discharged 
on several occasions to a nursing home care unit, in part 
because his physicians believed that he required a more 
supervised environment.  The records show that the veteran 
complained on several occasions of low back pain, although 
his activities of daily living were not considered limited 
except for driving or the operation of complex machinery.

On file is the report of an Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance, received in 
April 1994 and signed by a physician whose name is illegibly 
written.  The report indicates only that the veteran was able 
to walk without assistance and to leave the house daily, but 
that he continued to experience paranoid schizophrenia with 
delusions.

Of record is the report of a July 1996 VA fee basis 
examination.  The examiner noted that the veteran arrived at 
the examination with the assistance of his sister.  The 
veteran reported that he currently used medication for his 
service-connected disabilities and that he was able to 
provide for himself in terms of cleaning and dressing.  He 
indicated that his family did clean and cook for him.  The 
veteran indicated that in a typical day he remained at home, 
but that he was able to walk to the store alone and without 
difficulty when desired.  The veteran complained of low back 
pain and intermittent numbness of the thighs, but physical 
examination, including neurological evaluation, was 
essentially normal, with no evidence of functional 
restrictions.  The veteran was described as alert, oriented 
and cooperative.  The examiner concluded that the veteran was 
able to protect himself from the hazards and dangers of his 
daily environment without difficulty; he diagnosed the 
veteran with low back pain secondary to early degenerative 
arthritic changes, and with history of psychosis.

The record reflects that, following transfer of the case to 
the Board, the RO, in June 1999, proposed to rate the veteran 
as incompetent. 

While the record reflects that the veteran is able to perform 
functions of self-care and to protect himself from the 
hazards and dangers of his daily environment when he is 
properly medicated, it also shows that his medication is 
unregulated without the assistance of another.  Indeed, the 
record reflects a clear pattern of repeated hospitalizations 
for psychotic symptoms related primarily to medication 
noncompliance during periods in which he is not in a 
structured environment.  Moreover, his treating physicians 
have indicated, in essence, that he is incompetent during 
periods in which he is not using his medications, and that he 
requires a more supervised environment.  Therefore, the Board 
concludes that the evidence supports the veteran's claim. 


ORDER

Subject to the provisions governing the payment of monetary 
benefits, entitlement to special monthly compensation based 
on the need for regular aid and attendance is granted. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

